Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 04/17/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parsa et al., “Statistical Based Slicing Method for Prioritizing Program Fault Relevant”, 2015, Computing and Informatics, Vol. 34, pp. 823-857, in view of Adamoli et al., “Trevis: A Context Tree Visualization & Analysis Framework and its Use for Classifying Performance Failure Reports”, 2010, ACM, pages 73-82.
As per Claim 1: Parsa discloses, 
1.   A system configured with prune-and-prioritize functionality to assist analysis of event data which relates to a circumstance that is under investigation by an analyst, the system comprising:
a digital memory;
a digital processor in operable communication with the memory;
(Standard elements in computing devices, such as a basic computer)
an event data pruner which upon execution by the processor prunes event data which resides at least partially in the memory (execution vector, program statements being  executed using k-means as in Abstract, and see p. 835, sec. 3.2.4 Pruning the Irrelevant Data in Each Cluster), thereby condensing event data or excluding event data or doing both (using mask passing and failing test cases, in p. 826: 2 Example, and sec. 3.2.1, p. 830 );
(In p. 825: defining Vector: “each program run is converted into an execution vector”. In p. 851, in sec. 5.1, “…dynamic slicing substantially reduces the number of program statements to be examined …”.
In Abstract, “Using K-means clustering in addition to a new ranking and pruning technique, we prioritize statements according to their likelihood to be the cause for failure.”. See P. 832, in sec. 3.2, “We have applied k-means”. See p. 830: “…a preprocessing is done on our data set to remove the redundant and irrelevant data. As mentioned in Section 2, if there are passing test cases which have identical BDS with the existing failing test cases, we exclude the passing BDS from our further analysis.)

a similarity metric which upon execution by the processor quantifies similarity of two or more clusters;
(in sec. 3.2.5, similarity metrices such as Jaccard, Ochiai, etc., are mentioned)

a cluster creator which upon execution by the processor creates clusters based on pruned event data (p. 832, sec. 3.2.2, Clustering the Execution Vectors, and Table 1, in p. 831), the cluster creator configured to create clusters according to a clustering algorithm (p. 832, Definition 6, m vectors into k sets CL by using the similarity metric (in p. 829, sec. 3.2 Method, “Presenting the executions in an Euclidean space enables us to find the similar failing and passing executions according to their corresponding BDS and the executed statements. Therefore, we can cluster the vectors according to their similarities in the Euclidean space and identify the different execution paths in the program, as described in Section 3.2.2.”), the cluster creator configured to create clusters without requiring a prior specification of the number of clusters to create; 
(See p. 832, sec. 3.2.2, and p. 829, and by discussing, there is no requirement for prior specification of the number of clusters to create)

a cluster ranker (p. 826-828, in 2. Example, and referred to the Stat-Slice ranking method) which upon execution by the processor ranks clusters according to one or more factors, thereby prioritizing event data of clusters for inspection (p. 826-828, in 2. Example, and see p. 838, sec. 3.2.6, specially, referred to “The process is done hierarchically such that we first investigate the cluster with the highest priority and examine whether the statement with the highest score in that cluster is the actual cause of failure.”); 

a user interface; and
(See p. 840, e.g. user interface as tools, debuggers. A tool is such as W ET)
a results presenter which upon execution by the processor configures the user interface to present at least a portion of the pruned event data of at least some clusters according to their cluster ranks (See p. 840, sec. 4 Experimental Results, p. 481, sec. 4.1, etc. Some of result presented in tables of the reference);
whereby the system assists analysis and prioritized inspection of event data by the analyst, by surfacing organized event data that is relevant to the circumstance or by supporting comparison of clusters from before and after a change in the circumstance, or both.
(See Abstract, p. 832)

	Parsa does not mention to assist the analyst of event data, that is addressed in the preamble and recited in the main claim as “event data”. 
It should be noted that a program statement when it is executed has the function corresponding for causing information. Thus, program statements in the Analyst of Parse is a cause to produce data events as effects. It would result the same in assisting an investigation of programing statement that causes a problem in the manner of instigating event data for resulting the same.
 
Adamoli discloses “Event Data” (See in the Introduction, in p. 73: “…application program they are working with, can press a Complain!" button to file a complaint. The system transparently gathers information about the application's behavior prior to the user's complaint, and it sends the complaint, including the relevant behavioral information, to the developers. The developers classify the received complaints using the behavioral information and produce a list of bug reports, where each bug report is based on a number of similar complaints. They then find and fix the bugs, based on the dynamic information available, and they prioritize their work based on the popularity of each bug report in terms of its number of complaints.”
The paragraph, is about the event data, “The system transparently gathers information about the application's behavior prior to the user's complaint”, where this gather information is another manner in the execution of program elements in the Application of Adamoli. And especially, Adamoli used the technique of clustering (see Abstract), pruning (see p. 75, in Filter threshold) for classifying performance in the list of bug reports. Classifying bug reports in applications is analogous to the data analysis to the Parsa.
Therefore, it would be oblivious to an ordinary of skills before the effective filing of the Application to combine the using pruning-and-prioritizing in assisting analysis to programming statements that causes errors as in Parsa and the teaching of clustering and classifying data events that produce bug reports as of Adamoli. The combination would yield predictable result because it addresses a structure similarity in analysis of execution failures caused by large programs or applications.
     
As per Claim 2: Regarding,
2. The system of claim 1, wherein the event data configures at least a portion of the digital memory, and wherein the event data includes at least one of the following:
stack data containing call stack traces of threads of a computational process; or
log data containing activity or status traces of entities of a monitored environment.
(Claim directs to “event data”, that is incorporated by Adamoli addressed in claim 1, and in the Adamoli, “and the behavioral information collected by FlyBy corresponds to periodic call stack samples
of the application's threads…..
FlyBy clusters complaints based on the calling context tree (CCT) produced from their call stack samples” (p. 73, in Introduction). Thus, with Adamoli incorporation, it the execution produces information, and the information is as from data stack containing call stack sample of Application’s threads)

As per Claim 3: Regarding,
3. The system of claim 1, wherein the cluster creator is configured to create clusters according to at least one of the following similarity metrics:
a cosine similarity metric; or a Jaccard similarity metric.
(See p. 386-3877, in sec. 3.2.5, show the Jaccard metric)

As per Claim 4: Regarding,
4. The system of claim 1, wherein the cluster creator is configured to create clusters using a hierarchical agglomerative clustering algorithm.
Parsa does not mention the clusters as created using “hierarchical agglomerative clustering algorithm”.
Adamoli discloses the created cluster using “hierarchical agglomerative clustering algorithm” (See p. 79, in sec. 6 Context tree Clustering, “Trevis classifies context trees based on their distance, using hierarchical agglomerative clustering …”)
It would be obvious to an ordinary of skills before the effective filing the application to include 
hierarchical agglomerative clustering algorithm as in Adamoli to the cluster creation in Parsa for conforming to the availability.

As per Claim 5: Regarding,
5. The system of claim 1, wherein the cluster ranker is configured to rank clusters (Parsa, p. 826-828, in 2. Example, and referred to the Stat-Slice ranking method) according to one or more of the following factors:
an event data volume which is associated with a cluster; or
a presence in event data associated with a cluster of event data which belongs to one or more event data categories which are specified as having high importance.
(and as incorporation of gathering information of Application in Adamoli as number of complaints using the behavioral information, ‘i.e. event data’,  
Parsa shows number of pass and fail associated with ranking in sec. 3.2.1 Pruning the irrelevant data in each Cluster, p. 385, and sec. 3.2.1, p. 386-387 for ranking)

As per Claim 6: Regarding,
6. The system of claim 1, wherein the event data includes stack data containing call stack traces of at least thirty threads of a computational process.
(With further referred to Adamoli, Sec. 8, performance Failure Analysis, p. 80, it shows call stack with threads running; sec. 9 Evaluation, in p. 80. Show the buffer size, and a mass number of lines of code, it is interpreted as ‘at least thirty threads of a computational process’.
Therefore, it would be obvious to an ordinarily of skills before the effective of the filing application to include in call stack traces of Adamoli with more than thirty threads and the slicing of Parsa for dealing with debugging to large programs or large applications.

As per Claim 7: Regarding,
7. The system of claim 1, wherein the user interface includes at least two of the following when the user interface has been configured by the results presenter:
statistical information indicating an amount of event data processed by the system;
statistical information indicating a number of clusters created by the system;
regression information indicating an amount of previously unseen event data;
confidence information indicating a level of confidence for an association of event data with a cluster; or
unclustered data information identifying event data which the cluster creator did not associate with any cluster.
(Parsa discloses “statistical information indicating a number of clusters created by the system;
See Parsa Introduction, “To address the mentioned deficiencies, the traditional statistical debugging methods collect runtime data from a big number of runs and contrast the behavior of the correct and incorrect executions to locate faults”. and in sec. 2 Example, where Stat-Slice)

As per claims 8 and 16:
The claims are directed to a method and a storage medium, respectively, and have the claimed recitations corresponding to the system of claim 1.  The rejection of the claims is given with the same rationale addressed in claim 1)

As per claim 10:
10. The method of claim 8, wherein pruning the event data comprises excluding one or more call stack frames from an interior portion of a call stack trace.
(Parsa discloses pruning excluding program elements 

(Parsa discloses pruning the event data as for excluding the programming statement using slicing method (See sec. 2 Example, p. 826 by marking pass and fail the test cases that text the program elements using slicing. In fact, a slicing is a call stack, that is not mentioned, but the reference of 
In this slicing of program statement,  
Adamoli discloses, “excluding one or more call stack frames from an interior portion of a call stack trace” (See sec. Introduction, p. 73, “FlyBy clusters complaints based on the calling context tree (CCT) produced from their call stack samples.”. See sec. 3, Context Tree Model, p. 74, “A numerical NodeAttribute can be inclusive or exclusive”, and “1. Each node contains a label (which we call a “frame"2)”, i.e. node is a stack frame. Thus, a node in a context tree is an interior portion of a call stack trace)
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to include the teaching excluding one or more call stack frames in the stack trace of Adamoli to pruning in the manner of slicing of Parsa for easing the pinpointing the failure in program statement of execution trace of application.

As per claim 11:
11. The method of claim 8, wherein automatically creating clusters based on pruned event data comprises at least one of the following:
vectorizing a call stack trace as a textual bag-of-words;
normalizing a vector based on term frequency-inverse document frequency; or
quantifying similarity of two or more vectors using a similarity metric.
Parsa discloses, “quantifying similarity of two or more vectors using a similarity metric” (See using vectors in sec. 3.2.4, in p. 835-836, and similarity metric in sec. 3.2.5, in p. 386-387)

As per claim 13:
13. The method of claim 8, wherein the method further comprises obtaining for pruning event data which includes multiple call stack traces of respective threads of a process after a determination that the process satisfied a hang condition.
(Parsa discloses comprises obtaining for pruning event data as obtaining for pruning the programming statement using slicing method (See. In sec. Introduction, and sec. 3.2.4, p. 835-836). In fact, a slicing is a call stack, that is not mentioned, but the reference of Parse preferred slicing. 
In this slicing of program statement,  
Adamoli discloses, “multiple call stack traces of respective threads of a process after a determination that the process satisfied a hang condition” (see stack traces, as mentioned in sec. 8, 9 in p. 80, and further see in sec. 1 Introductions, 73, as a use’s complaint)
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to include multiple stack traces as of Adamoli to the pruning program statements of Parsa for covering many types of faults.   

As per claim 14:
14. The method of claim 8, wherein the method further comprises obtaining for pruning event data which includes multiple call stack traces of respective user interface threads of a process.
(Parsa discloses comprises obtaining for pruning event data as obtaining for pruning the programming statement using slicing method (See. In sec. Introduction, and sec. 3.2.4, p. 835-836). In fact, a slicing is a call stack, that is not mentioned, but the reference of Parse preferred slicing. 
In this slicing of program statement, 
Adamoli discloses, “multiple call stack traces of respective user interface threads of a process” (see stack traces, as mentioned in sec. 8, 9 in p. 80, and further see in sec. 8: “The sampling rate and the buffer size are configurable5 . (2) The end-user interface just consists of the \Was Slow!" button. We implement that button
in a small Java library, which we link into the application.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to include multiple stack traces as of Adamoli to the pruning program statements of Parsa for covering many types of programs, where the program includes user-interface elements.   


Allowable Subject Matter
Claims 9, 12, 15, and claim 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
February 25, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191